Citation Nr: 1760199	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus, secondary to exposure to herbicide agents.  

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to exposure to herbicide agents.  

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to exposure to herbicide agents.  

5. Entitlement to service connection for ischemic heart disease, secondary to exposure to herbicide agents.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Pursuant to his request for a videoconference Board hearing in his Form 9 Substantive Appeal, the Veteran was scheduled for a hearing with a Veterans Law Judge in February 2017.  In January 2017, the Veteran contacted VA and indicated that he would instead like his appeal forwarded to the Board for a decision.  As a result, his hearing request was withdrawn.   


FINDINGS OF FACT

1. The RO denied service connection for diabetes mellitus in a June 2009 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the June 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for diabetes mellitus.
3. The Veteran did not serve in Vietnam, or in the inland waters of Vietnam.

4. The Veteran has not been shown to have been exposed to herbicide agents during service.

5. Diabetes mellitus, type II, did not manifest in service, is not attributable to service and did not manifest to a compensable degree within one year of discharge from service.

6. Peripheral neuropathy of the left lower extremity did not manifest in service and is not attributable to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from service.

7. Peripheral neuropathy of the right lower extremity did not manifest in service and is not attributable to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from service.

8. Ischemic heart disease did not manifest in service, is not attributable to service and did not manifest to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1. The June 2009 rating decision denying service connection for diabetes mellitus is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5. Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence Diabetes Mellitus

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In a June 2009 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 2009 rating decision, the RO considered the claim, service medical records, personnel records, and VA treatment records among other evidence.  The RO denied the claim on the basis that evidence did not show an in-service occurrence or a link between the Veteran's diagnosed diabetes and his military service.  In essence, at the time of the June 2009 denial, there was no evidence of a relevant in-service occurrence or a nexus between diabetes and the Veteran's service.
Since the June 2009 rating decision, the Veteran has submitted evidence suggesting exposure to herbicide agents while in service, to include a statement from a fellow serviceman.  As such, this evidence goes to cure a prior evidentiary defect, e.g., a link between the currently diagnosed diabetes and active service, which was not previously substantiated in the June 2009 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for diabetes is warranted.

III. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Diabetes mellitus, cardiovascular diseases such as ischemic heart disease, and organic diseases of the nervous system (including peripheral neuropathy) are identified as "chronic" diseases under 38 USCA 1101 and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303(b).

The Veteran has specifically asserted that his diabetes mellitus, peripheral neuropathy of the lower extremities, and ischemic heart disease are the result of in-service exposure to an herbicide agent.  The Veteran asserts that such exposure took place while serving on the USS Fox (DLG-33).  He has not provided an alternative theory regarding a link between these disorders and his service.  

If a Veteran was exposed to herbicide agents during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309 (e).  These include diabetes mellitus, type II, early onset peripheral neuropathy, and ischemic heart disease.  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116 (f). 

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp. 

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas v. Peake, 525 F.3d at 1187-1190.  

Consistent with the Court's order in Gray, VA undertook a review of the classification of Vietnam-area harbors.  "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features.  M21-1, IV.ii.1.H.2.a.  "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  M21-1, IV.ii.1.H.2.b. 

Of critical importance in this matter, VA continues to consider Da Nang Harbor offshore waters in the aftermath of Gray.  See M21-1MR.IV.ii.1.H.2.c.

The Veteran's service personnel records reflect that he served aboard the USS Fox (DLG-33) between September 16, 1968 and April 2, 1971.  The USS Fox was a Belknap class cruiser. 

The Veteran asserts that while the USS Fox was in Da Nang harbor, he was granted shore leave, participated in resupply runs which took him on shore, and as a result of his duties of operating the onboard movie projector, he went on shore to obtain new movies.  The Veteran also indicated that he cleaned helicopters on board the USS Fox that were covered in herbicide residue. 

The Veteran submitted a March 2011 statement from a fellow service member, who also served on the USS Fox.  The service member indicated that he remembered the time spent in Da Nang harbor.  Notably, the service member does not state that he remembered the Veteran stepping foot on shore.  
The Board notes that the USS Fox is not listed as a vessel associated with service in Vietnam and exposure to herbicide agents.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  The USS Fox is listed in a section for "ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore."  However, the only instance noted is an October 24, 1967 small boat with the Captain that went ashore for mission briefings.  This is prior to the Veteran's service aboard the USS Fox.  

The file contains a June 2009 Formal finding on a lack of information needed to verify herbicide exposure.  The memorandum noted that all procedures to obtain the information were properly followed.  These included contacting the Veteran, a review of personnel records, and a review of records regarding the USS Fox.  The memorandum reports that the USS Fox was in Da Nang harbor, but that it was not docked.  It verifies that an onshore briefing for "key people" took place, but that there is no evidence that the Veteran was one of those" key people."

A review of the record indicates that there is no evidence that the USS Fox was ever deployed to the inland waterways, bays and harbors of Vietnam during the Veteran's period of service, and therefore whether service in any of those areas constitutes in-country service is not relevant to the current appeal.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  Notably, the Veteran's service aboard the USS Fox does not qualify as service in the country of Vietnam as the Da Nang harbor is considered offshore waters.  38 C.F.R. § 3.307  (a)(6)(iii); VAOPGCPREC 27-97.  While the evidence shows that the USS Fox was in Da Nang harbor for an extended period, the evidence does not show that the vessel was docked.

In addition, the evidence does not reflect that the Veteran set foot on land in Vietnam.  There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam.  A memorandum from the JSRRC indicates that there was a formal finding of lack of information required to corroborate exposure to herbicides in the Republic of Vietnam.

The Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's assertion that he traveled to shore for resupply runs and onshore leave while serving aboard the USS Fox have not been verified.  His assertion that he was exposed to Agent Orange while cleaning helicopters on board has not been verified and is on its face, speculative.  The Board notes the lay statement of a fellow service member submitted by the Veteran, but it did not state that the Veteran ever set foot in Vietnam.  The Board concludes that the Veteran has not established an adequate factual foundation for establishing exposure to an herbicide agent.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here the Board has found the Veteran's statements that he stepped foot within the Republic of Vietnam to be outweighed by the evidence of record.  Specifically, the Veteran's personnel records, records of the USS Fox during the pertinent time period, and the finding by the JSRRC.  With respect to his assertion that he was exposed to herbicides while cleaning helicopters, the Board finds that the Veteran is not competent to assert as much.  

As the preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent during service, the basis of his service connection claims for diabetes mellitus, peripheral neuropathy of the lower extremities, and ischemic heart disease is not shown. 

Having considered the entirety of the evidence of record, beyond the assertion of exposure to an herbicide agent, there is no reliable evidence linking the Veteran's diabetes mellitus, peripheral neuropathy of the lower extremities, or ischemic heart disease to service.  
Service treatment records do not document any relevant symptoms, complaints, treatment, diagnoses, or other notations.  Physical examination in March 1971 upon separation reveals a normal heart, vascular system, endocrine system, lower extremities, neurologic testing.

The contemporaneous records establish that all of the disorders were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than any assertion of continuity and treatment.  The Board again notes that the Veteran's sole assertion has been that these disorders are related to exposure to herbicide agents and he has not provided an alternative theory. 

Here, these disorders were not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entities, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that these disorders were manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

There is no showing of continuity for any of these disorders and the Veteran has not asserted as much.  The Veteran was not shown to have diabetes mellitus, peripheral neuropathy (organic disease of the nervous system), ischemic heart disease, or any relevant disorder in service and did not have characteristic manifestations of such disorders until many years after discharge. 

The more probative evidence establishes that he did not have diabetes mellitus, peripheral neuropathy (organic disease of the nervous system), or ischemic heart disease during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of these disorders is unrelated to service.  The Board finds that the preponderance of the evidence is against the claims and the claims must be denied.




ORDER

The application to reopen the claim of entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus, secondary to exposure to herbicide agents is denied.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to exposure to herbicide agents is denied.  

Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to exposure to herbicide agents is denied.  

Entitlement to service connection for ischemic heart disease, secondary to exposure to herbicide agents is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


